As filed with the Securities and Exchange Commission on March 2, 2015 Registration No. 333-191729 Registration No. 333-145986 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. (Exact name of registrant as specified in its charter) Delaware 47-1535633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 265 Turner Drive Durango, CO 81303 (Address of Principal Executive Offices, Including Zip Code) ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. 2(AS AMENDED AND RESTATED) (Full title of the plan) Bryan J. Merryman Chief Operating Officer/Chief Financial Officer Rocky Mountain Chocolate Factory, Inc. 265 Turner Drive Durango, Colorado 81303 (Name and address of agent for service) (970)259-0554 (Telephone number, including area code, of agent for service) Copies to: Sonny Allison Perkins Coie LLP 1900 Sixteenth Street, Suite 1400 Denver, Colorado 80202 (303) 291-2300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ EXPLANATORY NOTE This Post-Effective Amendment No. 1 (this “Amendment”) to those certain Registration Statements on Form S-8 (Reg. Nos. 333-191729 and 333-145986) (collectively, the “Registration Statements”) is being filed pursuant to Rule 414 under the Securities Act of 1933, as amended (the “Securities Act”) by Rocky Mountain Chocolate Factory, Inc., a Delaware corporation (“RMCF”), as the successor registrant to Rocky Mountain Chocolate Factory, Inc., a Colorado corporation (the “Predecessor Registrant”). On March 1, 2015, Predecessor Registrant completed its previously announced reorganization pursuant to the Agreement and Plan of Reorganization dated as of November 10, 2014 (the “Reorganization Agreement”), by and among RMCF, the Predecessor Registrant and RKB Merger Corp., a Colorado corporation (“MergerCo”). The Reorganization Agreement provided for the merger (the “Merger”) of the Predecessor Registrant with MergerCo, with the Predecessor Registrant surviving the Merger as a wholly-owned subsidiary of RMCF, and the conversion of each share of common stock, par value $0.03 per share (“Predecessor Common Stock”), of the Predecessor Registrant (including the associated preferred stock purchase right) issued and outstanding immediately prior to the effective time of the Merger, into one duly issued, fully paid and non-assessable share of common stock, par value $0.001 per share (“RMCF Common Stock”), of RMCF (including the associated preferred stock purchase right). In addition, each outstanding option to purchase or other right to acquire shares of Predecessor Common Stock was automatically converted into an option to purchase or right to acquire, upon the same terms and conditions, an identical number of shares of RMCF Common Stock. Upon completion of the reorganization, RMCF replaced the Predecessor Registrant as the publicly held corporation. As of March 2, 2015, shares of RMCF commenced trading on the NASDAQ Global Market under the same symbol as the Predecessor Registrant,“RMCF.” RMCF and its subsidiaries continue to conduct all of the operations previously conducted by the Predecessor Registrant and its subsidiaries prior to the Reorganization and the consolidated assets, liabilities, operations and financial condition of RMCF immediately after the Reorganization are the same as those of the Predecessor Registrant immediately prior to the Reorganization. The directors and executive officers of RMCF immediately following the Reorganization are the same individuals who were directors and executive officers, respectively, of the Predecessor Registrant immediately prior to the Reorganization. In accordance with paragraph (d) of Rule 414 under the Securities Act, RMCF hereby expressly adopts each of the Registration Statements as its own registration statement except as amended by this Amendment, for all purposes of the Securities Act and the Securities Exchange Act of 1934, as amended. PART II
